Title: To Thomas Jefferson from George Tucker, 23 February 1825
From: Tucker, George
To: Jefferson, Thomas


Sir,
Washington.
Feb. 23d 1825
I yesterday received a letter from Mr Jos: C. Cabell requesting me to inform you whether I accept the offer of the Professorship of Moral Philosophy in the University, which you & Mr Madison were pleased to make me through him some time ago. While I must frankly own I would rather continue in my present situation, yet imperious considerations of prudence have determined me to accept, and I three days ago notified Mr Cabell of my decision—At the same time, if it does not interfere with the settled plans of the visitors, nor affect the interests of the institution, I should be gratified if the matter could still be considered as in suspense until I could visit the University, & obtain the information which Mr Cabell’s letter did not, & in fact, could not fully give—It is proper for me to add that my hesitation has proceeded not merely  from a preference for other pursuits, but from a distrust of my fitness for this—a distrust of my qualifications as well as of my industry & steadiness—and whether I had accepted or not. I have always felt myself highly flattered by the selection, and most grateful for the liberal sentiments which suggested it—I am, Sir; with the greatest respect, your obedt ServtGeorge Tucker